EXHIBIT 10.21



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
[Regency by the Vineyard, Euless, Texas]
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is
entered into to be effective as of July 31, 2015, by and between AP WP VINEYARD
REIT LLC, a Delaware limited liability company ("Seller"), and STEADFAST ASSET
HOLDINGS, INC., a California corporation ("Purchaser").
Recitals:
A.    Seller and Purchaser are parties to that certain Purchase and Sale
Agreement effective June 29, 2015, relating to the purchase and sale of that
certain real property commonly known as Regency by the Vineyard, Euless, Texas
as more particularly described therein, as amended by email exchange of counsel
dated July 30, 2015 (collectively the "Contract").
B.    Seller and Purchaser desire to amend the Contract as provided below.
Agreement:
NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and the
mutual agreements herein contained, and in reliance thereon, Seller and
Purchaser hereby agree as follows:


1.
Defined Terms. Except as expressly defined in this Amendment, all capitalized
terms have the meaning(s) assigned in the Contract.

2.
Parallel Contacts-Tranches. Tranche A Contracts is hereby amended to be the
Parallel Agreements for North Hills, Green and this Contract. Tranche B
Contracts is hereby amended to be the Parallel Agreements for Lake and
Foundation.

3.
Parallel Amendments. This Amendment is being executed simultaneously with
amendments of all of the Parallel Agreements ("Parallel Amendments") and the
effectiveness of this Amendment is conditioned upon the full execution and
delivery of Parallel Amendments.



4.
Parallel Agreements.



(a)
Section 2(a) of the Contract is hereby deleted and replaced in its entirety by
the following:



"(a)
Notwithstanding anything to the contrary contained in this Contract, Purchaser
shall have no right to purchase the Property and Seller shall be under no
obligation to sell the Property unless the (i) the Closings for all the Tranche
A Contracts has occurred and fully funded prior to the Closing, or (ii) if the
Closing of the Tranche A Contracts has not occurred and fully funded prior to
the Closing, the Closing of all of the Parallel Agreements occurs simultaneously
with the Closing of this Contract; it being understood and agreed the foregoing
conditions precedent to Closing shall be for the sole benefit of Seller and may
be waived or enforced by Seller in its sole and absolute discretion."




First Amendment to Purchase and Sale Agreement
1
 

15269186_2 

--------------------------------------------------------------------------------








(b)
Seller agrees that if any of the Parallel Agreements are terminated by Purchaser
pursuant to the "New Survey" provision of the applicable Parallel Amendment
(which is the equivalent of Paragraph 8 of this Amendment), Seller shall notify
Purchaser ("Parallel Termination Notice") before 11:00 a.m. CDT on August 24,
2015 (which notice may be given by email without the need for confirming
overnight messenger) whether or not Seller is electing to terminate this
Contract as a result of the termination by Purchaser of any Parallel Agreement.
To the extent Seller fails to timely deliver a Parallel Termination Notice,
Seller will be deemed to have terminated this Contract.



5.
Closing Date. The first paragraph of Section 5(a) of the Contract is deleted in
its entirely and amended to read as follows:



"(a)
Closing Date. The closing of the sale of the Property to Purchaser (the
"Closing") shall take place at the Title Company on August 26, 2015 (the
"Closing Date"). The parties may effect the Closing by making their Closing
deliveries into escrow with Title Company pursuant to escrow instructions that
do not conflict with the terms of this Contract. . If the Closing of the
Parallel Agreement for Lake does not occur simultaneously with the Closing of
this Contract solely because the Sprinkler Repairs (as defined in the Parallel
Agreement for Lake) are not completed on or before September 1, 2015,
notwithstanding the provision of Section 2(a) of the Contract, the Closing of
this Contract may proceed notwithstanding the fact the Closing Date for the
Parallel Agreement for Lake does not occur simultaneously.



6.
Cost of Survey. The second sentence of Section 7(a) of the Contract which read:
" At Closing, Purchaser shall reimburse Seller for the actual out-of-pocket
amount paid by Seller to the surveyor for the Survey in the amount of $15,500
and the Purchaser will bear any cost to modify or change the Survey to include
any items beyond the survey requirements of FREDDIE MAC and FANNIE MAE." is
hereby deleted in its entirety and amended to read "Seller shall bear the
expense of and shall pay for the Survey without any reimbursement whatsoever by
the Purchaser". Purchaser acknowledges receipt of the Survey, dated July 30,
2015, prepared by Marshall Lancaster TRPLS No 4873 ("Old Survey"). The provision
shall not amend Paragraph 8 of this Amendment and for any avoidance of doubt,
Purchaser shall bear the full cost of and shall pay for the New Survey (as
defined in Paragraph 8 of this Amendment) and Seller shall bear the full cost of
and shall pay for the Old Survey.



7.
Feasibility Period. Purchaser acknowledges the Feasibility Period has expired
and as a result, except as expressly provided in Paragraph 8 of this Amendment,
Purchaser has waived its rights to terminate the Contract expiring with the
Feasibility Period including, without limitation, pursuant to Sections 6, and 7
of the Contract. For avoidance of any doubt, Purchaser has waived any
unsatisfied title objection, all of which shall be considered Permitted
Exceptions.


First Amendment to Purchase and Sale Agreement
2
 

15269186_2 

--------------------------------------------------------------------------------








8.
New Survey. Purchaser shall, at Purchaser's sole cost and expense, promptly
obtain a new survey of the Property ("New Survey") which New Survey shall
include all the Lender Requirements (as hereinafter defined). Purchaser shall
use commercially reasonable efforts to obtain the New Survey on or before August
21, 2015. If and only if the New Survey either (a) contains a material adverse
inconsistency with or deviation from the Old Survey, or (b) the Purchaser's
lender for the Project objects to the Lender Requirements as reflected on the
New Survey, Purchaser shall have the option, exercisable until 5:00 p.m. Central
Time on August 23, 2015 by written notice to Seller (which notice may be given
by email without the need for confirming overnight messenger), to terminate this
Contract, in which case the Earnest Money (other than the Nonrefundable Deposit
which will be paid to Seller) shall be refunded to Purchaser, and neither party
will have any further rights or obligations pursuant to this Contract, other
than as set forth herein with respect to rights or obligations that survive
termination. For purposes hereof, "Table A" shall mean Table A of the Minimum
Standard Detail Requirements for ALTA/ASCM Land Title Surveys effective
2/23/2011. For purposes hereof, the "Lender Requirements" shall mean:



(a)
The New Survey certification includes Item 7(c) of Table A showing building
heights of buildings located on the Property and Item 20(a) of Table A showing
improvements within offsite easements or servitudes.



(b)
The New Survey shall reflect the same legal description as then most current
proforma Owner's Title Policy.



(c)
The New Survey certification includes Item 6(b) of Table A showing zoning
information, including building setback lines and any nonconforming items based
on Purchaser's current zoning report which Purchaser shall provide to the
preparer of the New Survey.



(d)
The New Survey shall not contain any not plotted items without explanation of
why such item is not plottable, such as because it is not a survey item or
because the item is blanket in nature.



(e)
The New Survey shall clearly mark the location of any encroachment and add
either a schedule of encroachments or include a statement there are no
encroachments.



(f)
The New Survey shall confirm the height of the iron fence adjacent to the
Property and subject to item 10.F. of the Title Commitment.



9.
Miscellaneous.

(a)
Except as amended by this Amendment, the Contract remains effective in
accordance with its terms. The terms of this Amendment will control over any
conflicts between it and the terms of the Contract.


First Amendment to Purchase and Sale Agreement
3
 

15269186_2 

--------------------------------------------------------------------------------








(b)
This Amendment may be executed in a number of identical counterparts, and a
facsimile or electronic mail transmission shall be binding on the party or
parties whose signatures appear thereon. If so executed, each of such
counterparts is to be deemed an original for all purposes, and all such
counterparts shall, collectively, constitute one amendment, but in making proof
of this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.



First Amendment to Purchase and Sale Agreement
4
 

15269186_2 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first written above.


SELLER:


AP WP VINEYARD REIT LLC, a Delaware limited liability company




By: AP WP Texas MF LLC, a Delaware limited liability company, its Manager


By:
 
/s/ Curtis W. Walker
Name:
 
Curtis W. Walker
Title:
 
Designated Representative
Date signed: July 31, 2015









PURCHASER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:
 
/s/ Ana Marie del Rio
 
Name:
 
Ana Marie del Rio
 
Title:
 
Secretary
 
 
 
 
 
 
 
Date signed: July 31, 2015
 
 






First Amendment to Purchase and Sale Agreement
Signature Page